Citation Nr: 0403860	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-16 923	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
postoperative residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-5.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for Guillain-Barre 
Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1983.  

This matter originally arose from a July 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  In September 1997 the RO 
granted entitlement to an increased evaluation of 40 percent 
for postoperative status, partial discectomy at L5-S1 and 
laminectomies at L4-5.

In November 1998 the RO denied entitlement to an evaluation 
in excess of 40 percent for the service-connected disability 
of the low back, and a TDIU.

In January 2001 the veteran provided oral testimony before 
one of the undersigned Veterans Law Judges of the Board of 
Veterans' Appeals (Board) sitting at the RO, a transcript of 
which has been associated with the claims file.

In August 2001 the RO denied entitlement to service 
connection for a left hip disorder.

In August 2002 the RO denied entitlement to service 
connection for Guillain-Barre Syndrome.

In July 2003 the veteran provided oral testimony before one 
of the undersigned Veterans Law Judges of the Board, a 
transcript of which has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO issued a VCAA development letter in May 2001 
specifically addressing the veteran's claim of entitlement to 
service connection for a left hip disorder.  The RO also 
issued a separate VCAA development letter in April 2002 
addressing the veteran's claim of entitlement to service 
connection for Guillain-Barre Syndrome.  

No VCAA development letters have been issued with respect to 
the veteran's claims of entitlement to an increased 
evaluation for his service-connected low back disability, and 
entitlement to a TDIU.

A preliminary review of the record reveals the matters are 
not ripe for appellate disposition.  The Board will discuss 
the reasons for remand as they apply to each individual 
claim.

The first claim subject to remand is the veteran's request 
for a rating in excess of 40 percent for postoperative 
residuals of a partial diskectomy at L5-S1 and laminectomies 
at L4-5.  In July 2003, the veteran testified that he had 
received private medical care for his back in 1996 from Dr. 
C. located in Sumpter, South Carolina.  It does not appear 
that these records have been associated with the veteran's 
claims folders.  In order to comply with the duty to assist, 
VA must make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from a private medical care provider. 
38 C.F.R. § 3.159(c)(1).

Therefore, VBA AMC should contact the veteran and request 
that he provide enough information to identify and locate the 
existing records of Dr. C., to include the address, the 
approximate time frame covered by the records, and the 
condition for which treatment was sought. 38 C.F.R. 
§ 3.159(c)(1)(i).  

After obtaining the necessary authorizations, VA should 
attempt to obtain the identified treatment records of Dr. C., 
to include a follow-up request if a response to the initial 
request is not received. 38 C.F.R. § 3.159(c)(1).

Records from the Social Security Administration (SSA) have 
been associated with the claims folders; however, it does not 
appear that the records are complete.  While it appears that 
disability benefits were awarded based on a November 1994 
application, the actual administrative determination has not 
been associated with the claims folders."




As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  Therefore, VBA AMC should request a 
copy of the SSA disability determination.

During the pendency of this claim, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003. See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  Also, the rating criteria for evaluating 
intervertebral disc syndrome were amended, effective from 
September 23, 2002. See 67 Fed. Reg. 54345-54349 (June 24, 
2002).  

Though the veteran was notified of the regulations governing 
intervertebral disc syndrome in the March 2003 supplemental 
statement of the case (SSOC), he has not been provided notice 
of the regulation changes with respect to evaluating 
disabilities of the spine.  

In addition, the veteran has not been given the opportunity 
to submit additional evidence or argument on this issue.  As 
the Board intends to rely on the new laws in adjudicating the 
veteran's claim of entitlement to an increased rating for 
postoperative residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-5, which have not been considered by the 
agency of original jurisdiction, and such consideration could 
result in a denial of the appeal; the Board must notify the 
veteran and his representative of its intent to do so.  See 
38 C.F.R. § 20.903(c).   

While the case is in remand status, the veteran should be 
afforded an additional VA examination in connection with his 
increased rating claim.  As noted above, while the veteran 
was notified of the new regulations effecting intervertebral 
disc syndrome, the veteran was not provided a VA examination 
that evaluated the veteran's back for any associated 
neurological disabilities. See 38 C.F.R. § 4.71a, diagnostic 
code 5293, Notes 2 & 3.  Further, the last VA examination of 
record is dated in April 2001.  


The Board finds that the April 2001 VA examination is 
inadequate for evaluating the veteran's current level of 
impairment, as it does not address the new diagnostic 
criteria for evaluating disabilities of the spine or 
intervertebral disc syndrome.  38 C.F.R. § 4.70.  

In addition, as the aforementioned report of examination is 
over two years old, a re-examination is necessary to verify 
whether there has been an improvement in the veteran's 
postoperative residuals of a partial diskectomy at L5-S1 and 
laminectomies at L4-5 or a material change in disability. 
38 C.F.R. § 3.327(a).  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

Additionally, the April 2001 VA examiner specifically noted 
in the examination report that the claims file had not been 
made available for review in conjunction with the 
examination.  

The fact that the April 2001 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

Accordingly, further development is warranted.  Moreover, the 
examiner did not address functional loss due to pain with 
application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003).  Reexamination is thus necessary.


The second claim subject to remand is the veteran's request 
for service connection for a left hip disability.  The Board 
finds that a VA examination is necessary.  Under the VCAA, an 
examination is necessary to make a decision on a claim, if 
the evidence of record contains the following: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability and (2) the 
evidence indicates the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service, but (3) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

In the instant case, service medical records reveal the 
veteran sustained an injury to his back resulting in surgery.  
These records also indicate that he complained of associated 
left leg pain and numbness.  There is some indication the 
veteran complained of pain in his hips.  Shortly after 
discharge, he complained of left hip pain during an October 
1984 VA examination.  He was diagnosed with residuals of a 
laminectomy.  

Additional post-service medical records, to include VA 
outpatient treatment records, reveal the veteran has sought 
treatment for left hip pain.  He has been variously diagnosed 
with vascular necrosis and osteoarthritis.  However, it is 
not clear from the evidence of record whether any currently 
diagnosed disorders of the left hip are related to active 
duty service and/or are proximately due to, the result of, or 
aggravated by the service connected postoperative residuals 
of a partial diskectomy at L5-S1 and laminectomies at L4-5.  
Therefore, as the claims folders do not contain sufficient 
medical evidence to make a decision on the claim, an 
examination is necessary. Id.  

The third claim subject to remand is the veteran's request 
for service connection for Guillain-Barre Syndrome, to 
include as secondary to the service connected low back 
disability.  The Board finds that a VA examination is also 
necessary with regard to this claim. 38 U.S.C.A. § 5103A(d).  
The medical evidence of record indicates the veteran was 
admitted to the hospital in October 1994.  The veteran was 
diagnosed and treated for Guillain-Barre Syndrome.  

In April 1995, the veteran was once again hospitalized.  
Discharge diagnoses were listed as Guillain-Barre Syndrome 
recovered, lumbar spinal stenosis, and neurogenic 
claudication.  A nexus opinion has not been obtained to 
determine whether Guillain-Barre Syndrome is causally related 
to the service connected low back disability.  Therefore, as 
the claims folders do not contain sufficient medical evidence 
to make a decision the claim, an examination is necessary. 
Id.  

Finally, the Board finds that the veteran's TDIU claim is 
inextricably intertwined with the claims on appeal.  
Therefore, consideration of the TDIU claim should be deferred 
until the remaining issues on appeal have been properly 
developed and adjudicated.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the claimed disorders at 
issue since service.  All responses to 
the request for records, to include 
negative responses, should be associated 
with the veteran's claims folders.

In this regard, VBA AMC should contact 
the veteran and request that he provide 
enough information to identify and locate 
the existing records of Dr. C., to 
include the address, the approximate time 
frame covered by the records, and the 
condition for which treatment was sought. 
38 C.F.R. § 3.159(c)(1)(i).  

He should be requested to complete and 
return the appropriate release forms so 
that VBA AMC can obtain any identified 
evidence.  Attempts to obtain the 
identified treatment records should 
include a follow-up request if a response 
to the initial request is not received. 
38 C.F.R. § 3.159(c)(1).  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's November 1994 claim for 
disability benefits from the Social 
Security Administration.  

6.  The VBA AMC should notify the veteran 
that the rating criteria for evaluating 
disabilities of the spine were amended, 
effective from September 26, 2003. See 68 
Fed. Reg. 166, 51454-51458. (August 27, 
2003). A copy or summary of the applicable 
law to be considered must be attached.  
VBA AMC should also notify the veteran 
that the rating criteria for evaluating 
intervertebral disc syndrome were amended, 
effective from September 23, 2002. See 67 
Fed. Reg. 54345-54349 (June 24, 2002).  A 
copy or summary of the applicable law to 
be considered must be attached.

7.  Thereafter, the VBA AMC should 
arrange for a VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
extent of severity of the service-
connected low back disability, the 
etiology of Guillain-Barre Syndrome 
include whether it is secondary to the 
service-connected low back disability, 
and the nature, extent of severity and 
etiology of any left hip disorder(s) 
which may be present to include vascular 
necrosis and whether such disorder(s) 
is/are secondary to the service-connected 
low back disability.

The claims file, copies of the previous 
and amended criteria for rating 
disabilities of the spine to include 
intervertebral disc syndrome, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Does the service-connected low back 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected low 
back disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected low back disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

(e)  The examiner must be requested to 
opine as to whether the veteran's 
postoperative residuals of a partial 
diskectomy at L5-S1 and laminectomies at 
L4-5 are manifested by: (i) 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; (ii) residuals of 
fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces; 
(iii) residuals of fractured vertebra 
with cord involvement, abnormal mobility 
requiring neck brace (jury mast); (iv) 
ankylosis of the spine at an unfavorable 
angle with marked deformity and 
involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type); (v) 
ankylosis of the spine at a favorable 
angle; and/or (vi) neurological 
disabilities, including, but not limited 
to, bowel or bladder impairment (the 
examiner is asked to use the most 
appropriate neurologic code or codes).

(f) The examiner must be requested to 
opine as to whether the veteran currently 
has a left hip disorder(s), to include 
vascular necrosis and osteoarthritis, and 
if so, whether it is/they are related to 
the veteran's period of active duty 
service, or if preexisting service, 
was/were aggravated thereby, or is 
proximately due to or the result of the 
service connected postoperative residuals 
of a partial diskectomy at L5-S1 and 
laminectomies at L4-5.  If no such causal 
relationship is determined to exist, the 
examiner must express an opinion as to 
whether the service-connected low back 
disability aggravates any left hip 
disorder(s) found on examination.  If 
such aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any left hip 
disorder(s) found on examination;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
low back disability based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any left hip disorder(s) found on 
examination is/are proximately due to the 
service-connected low back disability.

(g) The examiner must be requested to 
opine as to whether Guillain-Barre 
Syndrome (if present) is related to the 
veteran's period of active duty service, 
or if preexisting service, was aggravated 
thereby, or is proximately due to or the 
result of the service connected low back 
disability.  If no such causal 
relationship is determined to exist, the 
examiner must express an opinion as to 
whether the service-connected low back 
disability aggravates Guillain-Barre 
Syndrome.  If such aggravation is 
determined to be present, the examiner 
must address the following medical 
issues:

(a) The baseline manifestations which are 
due to the effects of Guillain-Barre 
Syndrome;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
low back disability based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of Guillain-Barre Syndrome is proximately 
due to the service-connected low back 
disability.

The orthopedic specialist is free to 
consult with another medical specialist 
such a neurologist if he/she feels such 
consultation is warranted in order to 
respond to the above medical issues.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to: a rating in excess of 40 
percent for postoperative residuals of a 
partial diskectomy at L5-S1 and 
laminectomies at L4-5; TDIU; service 
connection for a left hip disability; and 
service connection for Guillain-Barre 
Syndrome.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and 
increased evaluation, and may result in their denial.  
38 C.F.R. § 3.655 (2003).



			
              STEVEN L. COHN	STEPHEN L. WILKINS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


_________________________________________________
RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


